PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Binghai Gao
Application No. 17/187,884
Filed: March 1, 2021
Attorney Docket No. GBSZJS010
For: TRANSMITTING METHOD, RECEIVING METHOD, TRANSMITTING DEVICE, AND RECEIVING DEVICE FOR AUDIO AND VIDEO DATA IN LONG-DISTANCE TRANSMISSION

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 11, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before January 25, 2022, as required by the Notice of Allowance and Fee(s) Due mailed October 25, 2021, which set a period for reply of three months. Accordingly, the application became abandoned January 26, 2022. A Notice of Abandonment was mailed February 7, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600, (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

Applicant should note that the request for a change of address filed April 11, 2022 has been accepted and Office records reflect the new address.

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. 
Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/APRIL M WISE/Paralegal Specialist, Office of Petitions